Deutsche Bank National Trust
                                                                         Company and Robert /s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 15, 2015

                                        No. 04-15-00663-CV

                                        Theresa Fay JERRY,
                                             Appellant

                                                  v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-05864
                          Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
       Appellant Theresa Jerry has filed a pro se Original Appeal of Motion to Summary
Judgment. The filing, which we construe as a notice of appeal, alleges the trial court granted
motions for summary judgment. The Clerk’s Record contain a traditional and no-evidence
motion for summary judgment filed by Deutsche Bank National Trust Company, as Trustee for
Argent Securities Inc., Asset-Backed Pass-Through Certificates, Series 2006-M2. However, the
Clerk’s Record contains no motion for summary judgment filed by Robert Valdespino. The
Clerk’s Record also contains no order on a motion for summary judgment. The only orders in
Clerk’s Record are an order granting Jerry’s counsel’s motion to withdraw and an “Order
Sustaining Defendant’s Special Exceptions and Dismissing Claims Against Defendant Rob
Valdespino.” The Clerk’s Record does not contain the special exceptions filed by Robert
Valdespino.

       As a general rule, “an appeal may be taken only from a final judgment.” Lehmann v. Har-
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “A judgment is final for purposes of appeal if it
disposes of all pending parties and claims in the record, except as necessary to carry out the
decree.” Id. Furthermore, “a judgment issued without a conventional trial is final for purposes of
appeal if and only if either it actually disposes of all claims and parties then before the court,
regardless of its language, or it states with unmistakable clarity that it is a final judgment as to all
claims and all parties.” Id. at 192-93.
       The only order disposing of any claims or defendants is the order dismissing Jerry’s
claims against Robert Valdespino. The order does not dispose of Jerry’s claims against Deutsche
Bank. The order also does not state with unmistakable clarity that it is a final judgment as to all
claims and all parties. Furthermore, the orders that Jerry states she desires to appeal, orders
granting motions for summary judgment, are not contained in the record.

        It therefore appears to the court that there is no final, appealable judgment. We order
appellant to show cause in writing to this court no later than January 4, 2016 why this appeal
should not be dismissed for lack of jurisdiction. If a supplemental clerk’s record is required to
demonstrate our jurisdiction, appellant must (a) ask the trial court clerk to prepare the record, and
(b) notify this court that such a request was made. We further order the appellate deadlines
suspended until further order of this court. If appellant fails to file a satisfactory response by the
date ordered, the appeal will be dismissed.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court